7/23/2021 35:47 PM FROM: Staples TO: +14017527247 PP. 27
Case 1:21-cv-00306-JJM-PAS Document8 Filed 07/26/21 Page 1 of 2 PagelD #: 78

AQOW4O {Rev 07/10} Application to Proceed in District Court Wilhout Prepaying Fees or Costs (Short Form)

UNITED STATES DISTRICT COURT

for the
QUIND Kb? ©
> QUID) CUUMBFRLANTEIC

Plaintiff/Petitioner 5

NAMDRLD SIE POlrce Ge AN . Civil Action No.

Defendant/Respondert

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

] am a plaintiff or petitioner in this case and declare that | am unable to pay the costs of these proceedings and
that | am entitled to the relief requested.

In support of this application, | answer the following questions under penalty of perjury:

1. If incarcerated. | am being held at: WOCCES: 1? j AL ;
Ifemployed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing ail receipts, expenditures, and balances during the last six months for any

institutional account in my name. Iam also submitting a similar statement ftom any other institution where | was
incarcerated during the last six months.

 

2, not incarcerated. 1f amemployed, my employer’s name and address are:

My pross pay or wages are: § - ___, and my take-home pay or wages are: $ CS per

(specify pay period}

3. Other Income. in the past 12 months, I have received income from the following sources (check alf that applvi:

(a) Business, profession, or other selfemployment tl Yes
(b} Rent payments, interest, or dividends " Yes
(c) Pension, annuity, or life insurance payments O Yes
(d) Disability, or worker’s compensation payments Yes
(2) Gifts, or inheritances CF Yes
(f} Any other sources Yes

 

If you answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future,
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 26
Case 1:21-cv-00306-JJM-PAS Document8 Filed 07/26/21 Page 2 of 2 PagelD #: 79

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Casts (Short Form)

 

 

4, Amount of money that I have in cash or ina checking or savings account: $ 0D ee

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that 1] own, including any item of value held in someone else’s name (describe the property and its appraximate

AO byway t Wworrs

6, Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):

7. Names (or, if under 18, initials oniy) ofall persons who are dependent on me for support, my relationship
with each person, and how much | contribute to their support:

Win pyro One®

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):

KO sooner

Declaration: | declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

pass WIV D_ RENTED ch eg ce 140

Applicant's ster} Sanjature

NATRIAD_VEL Wed. [-BCK

Printed nanie
